Citation Nr: 0513737	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  95-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1949 to July 
1950.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision in which 
the RO denied a rating in excess of 20 percent for service-
connected rheumatoid arthritis.  In May 1995, the veteran's 
representative filed a notice of disagreement (NOD), and a 
statement of the case (SOC) was issued later that month.  The 
veteran filed a substantive appeal (by manner of a VA Form 9) 
in July 1995.  

In September 2001, the Board remanded this matter to the RO 
for further action.  After completing the requested action, 
the RO continued its denial of a rating in excess of 20 
percent for rheumatoid arthritis (as reflected in an October 
2004 supplemental SOC (SSOC)).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Although service connection is in effect for rheumatoid 
arthritis, recent medical evidence establishes that any 
rheumatoid arthritis has long been in remission (and, hence, 
is not active), and there is no medical evidence of any 
current residuals of condition.      


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
rheumatoid arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5002 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the May 1995 SOC, the March 2000, March 2001 and 
October 2004 SSOCs, and the RO's letter of June 2002, the RO 
notified the veteran and her representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of her claim.  In its June 2002 letter, the RO notified the 
veteran of the enactment of the VCAA, and requested that she 
provide authorization to enable it to obtain any outstanding 
private medical records, as well as information to enable it 
to obtain any VA treatment records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the veteran submit any additional evidence in her 
possession.  Through this letter, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the May 1995 SOC explaining 
what was needed to substantiate the claim shortly following 
the veteran's NOD (received that same month) of the April 
1995 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letter of June 2002; neither in response to 
that letter, nor at any other point during the pendency of 
this appeal, has the veteran informed the RO of the existence 
of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from the Manchester VA Medical Center (VAMC), dated from May 
1994 to August 1994, and from March 1995 to April 1995; the 
Syracuse VAMC, dated from March 1995 to November 2002; and 
the Boston VAMC, dated from March 1995 to June 1995.  The RO 
has also arranged for the veteran to undergo numerous VA 
examinations in connection with the claim on appeal.  
Additionally, the RO has afforded the veteran the opportunity 
to testify at a hearing before RO personnel on more than one 
occasion in 1996, however, in each instance the veteran 
either cancelled the scheduled RO hearing, or failed to 
appear.  The veteran has submitted in support of her claim, 
personal statements dated from March 1995 and December 2004. 
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

In a February 1975 rating decision, the RO granted service 
connection and an initial 20 percent rating for rheumatoid 
arthritis of the hands.

In March 1995, the veteran filed a claim for a higher rating 
for service-connected rheumatoid arthritis of the hands.

In its April 1995 decision, the RO denied the veteran's claim 
for a higher rating for rheumatoid arthritis.  Thereafter, 
the veteran, perfected an appeal of the denial of the claim 
for increase.

Records from the Syracuse VAMC, dated from March 1995 to 
November 2002, reflect the veteran's ongoing complaints of 
joint pain, as well as various assessments of joint-related 
pathology, including osteoparesis, degenerative joint 
disease, and degenerative arthritis.  These records also note 
a  medical history of rheumatoid arthritis.    

On VA examination of the joints in July 1998, the veteran 
reported symptoms of multiple joint pain, particularly in her 
right shoulder, low back and hands.  She reported that she 
was able to pull with her upper extremities, but that if she 
tried to push she would experience pain in her right 
shoulder, and would lose her balance.  Manipulation of 
objects was difficult for her, and she had devices at home 
that allowed her to open the lids of jars.  She also 
complained of flare-ups that depended on the weather, and 
that caused problems with her hands and wrists.  

On physical examination of the upper extremities, it was 
noted that the veteran exhibited slight thickening of the 
synovia of both wrists.  She had tenderness on palpation of 
the base of the first metacarpal bilaterally over the dorsal 
surface of the hand.  She also had volar scars over the 
wrists from carpal tunnel surgery several years ago, which 
were nontender to palpation.  There was no sensory deficit of 
either upper extremity.  Deep tendon reflexes of the upper 
extremities were +1 and symmetrical.  There was no evidence 
of any loss of range of motion in the metacarpophalangeal 
joints.  On range of motion testing of the wrists 
bilaterally, palmar flexion was to 60 degrees, dorsiflexion 
was to 30 degrees, radial deviation was to 20 degrees, and 
ulnar deviation was to 30 degrees.  The examiner diagnosed, 
inter alia, generalized rheumatoid arthritis by history.  The 
examiner  noted that the examination had been conducted 
during a period of quiescent symptoms, and that during a 
period of flare-ups of symptoms, the physical findings on 
examination might be significantly altered.   

On examination again in November 2000 (by the same VA 
orthopedist that had conducted the prior examination), the 
veteran reported having ongoing joint pain and stiffness in 
her hands and wrists.  Physical examination of the upper 
extremities revealed that there was still some thickening of 
the synovium in both wrists, particularly the dorsum.  Range 
of motion testing in the right wrist, revealed palmar flexion 
to 40 degrees, extension to 45 degrees, radial deviation to 
10 degrees, and ulnar deviation to 35 degrees.  The left 
wrist demonstrated palmar flexion to 45 degrees, extension to 
45 degrees, radial deviation to 10 degrees, and ulnar 
deviation to 20 degrees.  There was no sensory deficit of the 
hand.  There was no evidence of any spindle finger deformity, 
nodules, or inflammation.  The veteran's handgrip was 3/5 and 
symmetrical bilaterally.   

The examiner noted with respect to a diagnosis, that the 
veteran had a history of a rheumatoid disorder involving both 
wrists; this physician further noted, however, that 
clinically there was no evidence of any rheumatoid disorder 
(affecting the upper, as well as lower extremities), other 
than perhaps in the wrists.  

In September 2001, the Board remanded the veteran's claim for 
additional development, to include further examination to 
determine the current severity of her service-connected 
rheumatoid arthritis.  As part of its guidelines to the RO 
for an additional examination, the Board requested that the 
VA examiner indicate whether the veteran's rheumatoid 
arthritis presented itself as an active process or chronic 
residuals, and if as the latter, that this physician specify 
exactly which joints were involved (to include addressing 
prior examination reports that noted the presence of 
arthritis alternatively in the hands, and wrists).

On VA examination in June 2003 (conducted by the same 
physician as in the previous examination), the veteran 
complained of frequent flare-ups of joint pain in her hands 
and wrists, and related that weather changes seemed to 
aggravate the pain.  She also reported that she did not have 
difficulty with fine manipulation, although she did develop 
some hand pain if she wrote for prolonged periods of time.  
On examination, the veteran did not exhibit any deformity of 
either wrist, and that there was very slight synovial 
thickening of both wrists dorsally.  There was minimal 
tenderness on palpation of the dorsum of both wrists.  There 
was no palpable crepitus or instability of either wrist.  
Wrist strength was 5/5 bilaterally.  On range of motion 
testing, the wrists bilaterally were capable of palmar 
flexion to 35 degrees, extension to 45 degrees, radial 
deviation to 10 degrees, and ulnar deviation to 30 degrees.  
The veteran experienced very little discomfort at the 
extremes of wrist joint motion.  

The examiner's inspection of each hand revealed a moderate 
swelling about the metacarpophalangeal joint of the left 
index finger, as well as pain on palpation of the palmar 
aspect of the hand around this joint.  The veteran was unable 
to touch the proximal palmar crease of the left hand with the 
left index fingertip; the distance between the two areas 
measured 1-cm.  The veteran was able to touch the proximal 
palmar crease with the remaining fingers of the left hand and 
all of the fingers of the right hand.  There was mild 
enlargement of the proximal interphalangeal joint of all of 
the fingers of both hands, and there was slight discomfort on 
palpation of all of the proximal interphalangeal joints.  
There was no evidence of any spindle finger deformity, or 
synovitis of any of the extensor tendons of either hand.  
There was also no significant deformity of either thumb.  
There was slight discomfort on palpation of the first 
carpometacarpal joint bilaterally; there was no evidence of 
any instability in this joint on stress examination.  The 
veteran was able to thumb oppose all fingers of each hand 
with very little difficulty.  On adduction of the thumb 
bilaterally, the distance from the flexor crease of the thumb 
to the distal palmar crease on the little finger measured 1-
cm on the left, and 0-cm on the right.  There was no sensory 
deficit of either hand, or evidence of any intrinsic muscular 
atrophy of either hand.  X-rays of the veteran's hands and 
wrists at this time showed degenerative joint changes that 
were compatible with osteoarthritis.        

The examiner diagnosed generalized rheumatoid arthritis by 
history; flexor tenosynovitis of the left index finger; and 
osteoarthritis of both hands.  He offered his opinion that 
the veteran's rheumatoid arthritis was neither acute nor 
chronic, but rather, had been in remission for several years 
and was very likely to remain so in the future.   

In a separate medical opinion dated the same month as the 
June 2003 examination report, the prior examiner noted that, 
based upon a review of the claims file, the veteran's 
diagnosis had been presumptive in all instances.  The 
physician indicated that this diagnosis was initially 
established either during active service, or shortly after 
discharge in 1950; he opined that if the veteran, in fact, 
had active rheumatoid disease, she would have surely 
exhibited significant joint destruction from the disease 
process by 1975, however, this was not the case.  During the 
November 2000 examination, the veteran had exhibited some 
synovial thickening of her wrists.  The examiner also noted, 
however, that the veteran at one point had been examined by a 
rheumatologist, and was placed on medication and informed 
that she did not require any additional treatment.  The 
examiner concluded that it was at least as likely as not that 
either the veteran's initial diagnosis of rheumatoid 
arthritis was made in error, or she experienced a "not 
uncommon" spontaneous remission of the disorder at some 
point prior to her VA examination in 1975 (which had 
reflected a diagnosis of rheumatoid arthritis).  

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).


The veteran's service-connected rheumatoid arthritis has been 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, for arthritis rheumatoid (atrophic).  
Under this diagnostic code, a 20 percent rating is warranted 
for one or two exacerbations a year in a well-established 
diagnosis.  A 40 percent rating is warranted for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings, or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent rating is assigned for disability 
manifested by less than the criteria for a 100 percent rating 
but with weight loss and anemia productive of severe 
impairment of health, or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  A 100 percent rating is 
warranted for rheumatoid arthritis with constitutional 
manifestations associated with active joint involvement, 
which are totally incapacitating.

Chronic residuals of rheumatoid arthritis such as limitation 
of motion or ankylosis, favorable or unfavorable, will be 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
those appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A note to 
the rating code provides that the ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis, and that the higher 
evaluation should be assigned (where compensable ratings are 
available on both bases).

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).   


Considering the evidence of record in light of the above-
noted criteria,  the Board finds that no higher evaluation 
for the veteran's rheumatoid arthritis is warranted. 

Simply stated, although service connection is in effect for 
rheumatoid arthritis, recent medical evidence establishes 
that any rheumatoid arthritis has long been in remission 
(and, hence, is not active).   

As noted above, the record includes several reports of 
examination by the same VA orthopedist.  That As noted above, 
on examination in July 1998, and again in November 2000, the 
physician diagnosed generalized rheumatoid arthritis by 
history; the report of the latter examination, however, 
reflects the examiner's finding that clinically there was no 
current evidence of any rheumatoid disorder, other than 
possibly in the wrists.  In a June June 2003 medical opinion 
(provided in response to the Board's request for 
clarification on the precise nature of the veteran's 
disability, to include whether rheumatoid arthritis was best 
characterized as an active process or chronic residuals), the 
VA physician noted his prior findings on the above 
examinations, and stated that the diagnosis of rheumatoid 
arthritis had been presumptive in all instances.  He further 
noted that even taking into consideration that the veteran 
had previously shown some synovial thickening of the wrists, 
the medical evidence indicated that most likely either the 
veteran's initial diagnosis of rheumatoid arthritis was 
erroneous, or she had undergone a spontaneous remission of 
the condition prior to 1975.  Additionally, on examination 
that month (by the same physician), it was noted that the 
veteran had some limitation of motion and joint pain 
associated with the hands and wrists; however, with respect 
to the matter of a diagnosis, the examiner confirmed that the 
veteran's rheumatoid arthritic condition was neither acute 
nor chronic, and indeed had been in remission for several 
years and was likely to remain so in the future.  

There also is no medical evidence that the veteran currently 
has (or has had) any residuals of rheumatoid arthritis.  
Although the June 2003 examination culminated in diagnoses  
flexor tenosynovitis of the left finger and of osteoarthritis 
of both hands, there is no medical indication that either 
condition is any way medically related to the disability for 
which service connection is in effect.  There is otherwise no 
medical indicia that the veteran suffers from any residuals 
of rheumatoid arthritis.

Under these circumstances, the Board must conclude that the 
record presents no basis for assignment of any higher rating 
for service-connected rheumatoid arthritis; hence,  the claim 
for increase must be denied.  In reaching this conclusion, 
the Board has considered applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 20 percent for rheumatoid arthritis is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


